Exhibit 10.2

 

LOGO [g369369g24f38.jpg]

Notice of Renewal

April 26, 2012

Ventas Realty, Limited Partnership

c/o Ventas, Inc.

10350 Ormsby Park Place, Suite 300

Louisville, Kentucky 40223

Attention: Lease Administration

Ventas Realty, Limited Partnership

c/o Ventas, Inc.

10350 Ormsby Park Place, Suite 300

Louisville, Kentucky 40223

Attention: General Counsel

Re:    Second Amended and Restated Master Lease Agreement No. 2 – Notice of
Renewal

Ladies and Gentlemen:

Kindred Healthcare, Inc., a Delaware corporation formerly known as Vencor, Inc.
(“Kindred”), and Kindred Healthcare Operating, Inc., a Delaware corporation
formerly known as Vencor Operating, Inc. (“Operator”; and together with Kindred
and permitted successors and assigns of Operator and Kindred, “Tenant”) hereby
give this renewal notice effective as of the date hereof to Ventas Realty,
Limited Partnership, a Delaware limited partnership (together with its
successors and assigns, “Lessor”) of their exercise of the five-year renewal
option for Renewal Group 1, as more particularly set forth on Schedule A
attached hereto, pursuant to Section 19.1 of that certain Second Amended and
Restated Master Lease Agreement No. 2 (the “Master Lease”) by and between Lessor
and Tenant dated as of April 27, 2007.

Tenant expressly reserves its right to deliver one or more additional renewal
notices in accordance with Section 19.1 of the Master Lease or other master
lease agreements currently in effect between Lessor and Tenant.

If you have any questions or concerns, please feel free to contact the
undersigned at (502) 596-7556.

 

 

 

 

 

LOGO [g369369g25e15.jpg]



--------------------------------------------------------------------------------

Sincerely,

 

KINDRED HEALTHCARE, INC. By:   /s/    Gregory C. Miller   Name: Gregory C.
Miller   Title: Chief Development Officer

 

KINDRED HEALTHCARE OPERATING, INC. By:   /s/    Gregory C. Miller   Name:
Gregory C. Miller   Title: Chief Development Officer

 

 

 

 

 

 

 

 

Second Amended and Restated Master Lease

Agreement No. 2 — Notice of Renewal



--------------------------------------------------------------------------------

Schedule A

 

    Facility    

ID

   Name    City        State        Lease
    Expiration Date       

    Renewal    

Group

222    Nampa Care Center    Nampa    ID    April 30, 2013    1

513

   Hallmark Nursing & Rehab Center    New Bedford    MA    April 30, 2013    1

592

   Greenbriar Terrace Healthcare    Nashua    NH    April 30, 2013    1

842

   Bay Pointe Medical & Rehab Center    Virginia Beach    VA    April 30, 2013
   1

4612

   Kindred Hospital Kansas City    Kansas City    MO    April 30, 2013    1

4615

   Kindred Hospital Sycamore    Sycamore    IL    April 30, 2013    1

4807

   Kindred Hospital Ontario    Ontario    CA    April 30, 2013    1